Exhibit 10.2

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED 

agreement of limited partnership

OF

Azure midstream partners, lp

 

This Second Amendment (this "Amendment") to Second Amended and Restated
Agreement of Limited Partnership of Azure Midstream Partners, LP, dated as of
March 30, 2016 (the "Effective Date"), is entered into by Azure Midstream
Partners GP, LLC, a Delaware limited liability company (the "General Partner")
and the general partner of Azure Midstream Partners, LP, a Delaware limited
partnership (the "Partnership").  Capitalized terms used but not defined herein
are used as defined in the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 27, 2015, as amended by the
First Amendment thereto, dated as of May 19, 2015 (as so amended, the
"Partnership Agreement").

RECITALS

WHEREAS,  Section 13.1(d) of the Partnership Agreement provides that, subject to
certain exceptions, the General Partner, without the approval of any Partner,
may amend any provision of the Partnership Agreement to reflect a change that
the General Partner determines does not adversely affect the Limited Partners
considered as a whole or any particular class of Partnership Interests as
compared to other classes of Partnership Interests in any material respect;

WHEREAS, the Partnership and certain of its subsidiaries desire to enter into a
settlement (the "Transaction") with NuDevco Midstream Development, LLC
("NuDevco Midstream Development"), Associated Energy Services, LP ("AES"), and
Marlin IDR Holdings, LLC, a Delaware limited liability company ("Marlin IDR
Holdings"), pursuant to which, among other things, NuDevco Midstream Development
and Marlin IDR Holdings would assign all of their Common Units and Subordinated
Units and 10 Incentive Distribution Units to the Partnership in exchange for,
among other things, the termination of certain commercial contracts on which AES
has defaulted;

WHEREAS, AES, NuDevco Midstream Development and Marlin IDR Holdings are not
Affiliates of  the General Partner and the Board of Directors of the General
Partner has determined that the Transaction is in the best interests of the
Partnership Group;

WHEREAS, in connection with the Transaction, the Board of Directors of the
General Partner determined that the amendments to the Partnership Agreement
contained in this Amendment do not adversely affect the Limited Partners
considered as a whole or any particular class of Partnership Interests as
compared to other classes of Partnership Interests in any material respect; and

WHEREAS, the General Partner approved this Amendment and deemed it advisable and
in the best interests of the Partnership Group.





1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, the General Partner hereby adopts the following:

A.Amendments.  The Partnership Agreement is hereby amended as follows:

1.The definition of "Subordination Period" in Section 1.1 of the Partnership
Agreement is hereby amended to add the following as a new paragraph at the end
of such definition:

"Notwithstanding anything to the contrary in this Agreement (i) for the
avoidance of doubt, the Subordination Period shall only expire on the date one
of the preceding events stated in paragraphs (a), (b) or (c) of this definition
occur and shall not expire merely because no Subordinated Units are Outstanding,
and (ii) if no Subordinated Units are Outstanding, the words "that are senior or
equal in right of distribution to the Subordinated Units" in paragraphs (a) and
(b) of this definition of Subordination Period shall be read to be replaced with
the words "that are senior or equal in right of distribution to the Common
Units"."

2.Section 1.1 of the Partnership Agreement is hereby amended to add the
following as new definitions in alphabetical order:

 

""AES Transaction" means the transactions contemplated to occur pursuant to the
terms and conditions set forth in that certain Settlement Agreement Regarding
AES Contracts, to be dated on or about March 30, 2016, among the Partnership,
Marlin Midstream, Marlin Logistics, NuDevco Midstream Development, Associated
Energy Services, LP and Marlin IDR Holdings."

 

3.Section 7.11 of the Partnership Agreement is hereby amended and restated in
its entirety to read as follows:

"Section 7.11 Purchase or Sale of Partnership Interests.  The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests; provided that, except as permitted pursuant
to Section 4.10 or in connection with the AES Transaction, the General Partner
may not cause any Group Member to purchase Subordinated Units during the
Subordination Period.  As long as Partnership Interests are held by any Group
Member, such Partnership Interests shall not be considered Outstanding for any
purpose, except as otherwise provided herein.  The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Article IV and X.  Notwithstanding anything to the contrary in
this Agreement or the Delaware Act, (i) any Partnership Interests acquired by
the Partnership shall not be canceled and shall be held in treasury until such
time as any or all of such Partnership Interests are canceled by the General
Partner, and (ii) for all purposes of this Agreement, Partnership Interests held
in treasury (A) shall not be considered to be





2

--------------------------------------------------------------------------------

 



Outstanding, (B) shall have a Percentage Interest equal to 0%, (C) shall be
reissuable by the Partnership, (D) shall not be allocated Net Income or Net Loss
pursuant to any provision of this Agreement, (E) shall not be entitled to
distributions in accordance with any provision of this Agreement, and (F) the
holders thereof in their capacities as such, shall not be entitled to vote nor
to be counted for quorum purposes."

B.Agreement in Effect.  Except as hereby amended, the Partnership Agreement
shall remain in full force and effect.

C.Applicable Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

D.Severability.  Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

 (Signature page follows)

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the Effective Date.

 

General Partner

 

 

 

 

Azure Midstream Partners GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:  I. J. “Chip” Berthelot, II

 

 

Title: President

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP OF AZURE MIDSTREAM PARTNERS, LP

--------------------------------------------------------------------------------